Exhibit 10.10

PG&E Corporation

2006 Long-Term Incentive Plan



--------------------------------------------------------------------------------

PG&E Corporation

2006 Long-Term Incentive Plan

(As adopted effective January 1, 2006, and

as amended effective on February 15, 2006, December 20, 2006, October 17,
2007, September 17, 2008, January 1, 2009, February 18, 2009, December 16,
2009, May 12, 2010, December 15, 2010, and June 15, 2011)

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1     Establishment. The PG&E Corporation 2006 Long-Term Incentive Plan (the
“Plan”) is hereby established effective as of January 1, 2006 (the “Effective
Date”), provided it has been approved by the shareholders of the Company.

1.2     Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s shareholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company. The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below.

1.3     Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Awards shall be granted, if at
all, within ten (10) years from the Effective Date. Moreover, Incentive Stock
Options shall not be granted later than ten (10) years from the date of
shareholder approval of the Plan.

 

2. DEFINITIONS AND CONSTRUCTION.

2.1     Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a)     “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.

 

1



--------------------------------------------------------------------------------

(b)     “Award” means any Option, SAR, Restricted Stock Award, Performance
Share, Performance Unit, Restricted Stock Unit or Deferred Compensation Award or
other Stock-Based Award granted under the Plan.

(c)     “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.

(d)     “Board” means the Board of Directors of the Company.

(e)     “Change in Control” means, unless otherwise defined by the Participant’s
Award Agreement or contract of employment or service, the occurrence of any of
the following:

(i)     any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any benefit plan for Employees or any trustee, agent
or other fiduciary for any such plan acting in such person’s capacity as such
fiduciary), directly or indirectly, becomes the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), of stock of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding voting stock; or

(ii)     during any two consecutive years, individuals who at the beginning of
such period constitute the Board cease for any reason to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the shareholders of the Company, of each new Director was approved by a vote of
at least two-thirds (2/3) of the Directors then still in office who were
Directors at the beginning of the period; or

(iii)     the consummation of any consolidation or merger of the Company other
than a merger or consolidation which would result in the voting stock of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity or any parent of such surviving entity) at least seventy percent (70%) of
the Combined Voting Power of the Company, such surviving entity or the parent of
such surviving entity outstanding immediately after the merger or consolidation;
or

(iv)     the approval of the Shareholders of the Company of any (1) sale, lease,
exchange or other transfer (in one or a series of related transactions) of all
or substantially all of the assets of the Company, or (2) any plan or proposal
for the liquidation or dissolution of the Company.

For purposes of paragraph (iii), the term “Combined Voting Power” shall mean the
combined voting power of the Company’s or other relevant entity’s then
outstanding voting stock.

(f)     “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(g)     “Committee” means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by

 

2



--------------------------------------------------------------------------------

the Board. If no committee of the Board has been appointed to administer the
Plan, the Board shall exercise all of the powers of the Committee granted
herein, and, in any event, the Board may in its discretion exercise any or all
of such powers.

(h)     “Company” means PG&E Corporation, a California corporation, or any
successor corporation thereto.

(i)     “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act.

(j)     “Deferred Compensation Award” means an award of Stock Units granted to a
Participant pursuant to Section 12 of the Plan.

(k)     “Director” means a member of the Board.

(l)     “Disability” means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Code, except as
otherwise set forth in the Plan or an Award Agreement.

(m)     “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

(n)     “Employee” means any person treated as an employee (including an Officer
or a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
Plan as of the time of the Company’s determination, all such determinations by
the Company shall be final, binding and conclusive, notwithstanding that the
Company or any court of law or governmental agency subsequently makes a contrary
determination.

(o)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p)     “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

 

3



--------------------------------------------------------------------------------

(i)     Except as otherwise determined by the Committee, if, on such date, the
Stock is listed on a national or regional securities exchange or market system,
the Fair Market Value of a share of Stock shall be the closing price of a share
of Stock as quoted on the New York Stock Exchange or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.

(ii)     Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the opening, closing, high, low
or average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day, the
next succeeding trading day or an average determined over a period of trading
days. The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan.

(iii)     If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(q)     “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(r)     “Insider” means an Officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

(s)     “Net-Exercise” means a procedure by which the Participant will be issued
a number of shares of Stock determined in accordance with the following formula:

X = Y(A-B)/A, where

X = the number of shares of Stock to be issued to the Participant upon exercise
of the Option;

Y = the total number of shares with respect to which the Participant has elected
to exercise the Option;

A = the Fair Market Value of one (1) share of Stock;

B = the exercise price per share (as defined in the Participant’s Award
Agreement).

(t)     “Nonemployee Director” means a Director who is not an Employee.

(u)     “Nonemployee Director Award” means an Award granted to a Nonemployee
Director pursuant to Section 7 of the Plan.

 

4



--------------------------------------------------------------------------------

(v)      “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.

(w)      “Officer” means any person designated by the Board as an officer of the
Company.

(x)      “Option” means the right to purchase Stock at a stated price for a
specified period of time granted to a Participant pursuant to Section 6 or
Section 7 of the Plan. An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.

(y)      “Option Expiration Date” means the date of expiration of the Option’s
term as set forth in the Award Agreement.

(z)      “Parent Corporation” means any present or future “parent corporation”
of the Company, as defined in Section 424(e) of the Code.

(aa)      “Participant” means any eligible person who has been granted one or
more Awards.

(bb)      “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

(cc)      “Participating Company Group” means, at any point in time, all
entities collectively which are then Participating Companies.

(dd)      “Performance Award” means an Award of Performance Shares or
Performance Units.

(ee)      “Performance Award Formula” means, for any Performance Award, a
formula or table established by the Committee pursuant to Section 10.3 of the
Plan which provides the basis for computing the value of a Performance Award at
one or more threshold levels of attainment of the applicable Performance Goal(s)
measured as of the end of the applicable Performance Period.

(ff)      “Performance Goal” means a performance goal established by the
Committee pursuant to Section 10.3 of the Plan.

(gg)      “Performance Period” means a period established by the Committee
pursuant to Section 10.3 of the Plan at the end of which one or more Performance
Goals are to be measured.

(hh)      “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 10 of the Plan to receive a payment
equal to the value of a Performance Share, as determined by the Committee, based
on performance.

 

5



--------------------------------------------------------------------------------

(ii)      “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 10 of the Plan to receive a payment
equal to the value of a Performance Unit, as determined by the Committee, based
upon performance.

(jj)      “Restricted Stock Award” means an Award of Restricted Stock.

(kk)      “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 11 or
Section 12 of the Plan, respectively, to receive a share of Stock on a date
determined in accordance with the provisions of Section 11 or Section 12, as
applicable, and the Participant’s Award Agreement.

(ll)      “Restriction Period” means the period established in accordance with
Section 9.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.

(mm)      “Retirement” means termination as an Employee of a Participating
Company at age 55 or older, provided that the Participant was an Employee for at
least five consecutive years prior to the date of such termination.

(nn)      “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.

(oo)      “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 8 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.

(pp)      “Section 162(m)” means Section 162(m) of the Code.

(qq)      “Section 409A Change in Control” means a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation,” within the meaning of Section 409A of
the Code, as such definition applies to the Company.

(rr)      “Securities Act” means the Securities Act of 1933, as amended.

(ss)      “Separation from Service” means a Participant’s “separation from
service,” within the meaning of Section 409A of the Internal Revenue Code.

(tt)      “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service. Furthermore, a Participant’s Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company. However, if
any such leave taken

 

6



--------------------------------------------------------------------------------

by a Participant exceeds ninety (90) days, then on the one hundred eighty-first
(181st) day following the commencement of such leave any Incentive Stock Option
held by the Participant shall cease to be treated as an Incentive Stock Option
and instead shall be treated thereafter as a Nonstatutory Stock Option, unless
the Participant’s right to return to Service with the Participating Company
Group is guaranteed by statute or contract. Notwithstanding the foregoing,
unless otherwise designated by the Company or required by law, a leave of
absence shall not be treated as Service for purposes of determining vesting
under the Participant’s Award Agreement. A Participant’s Service shall be deemed
to have terminated either upon an actual termination of Service or upon the
entity for which the Participant performs Service ceasing to be a Participating
Company. Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.

(uu)      “Stock” means the common stock of the Company, as adjusted from time
to time in accordance with Section 4.2 of the Plan.

(vv)      “Stock-Based Awards” means any award that is valued in whole or in
part by reference to, or is otherwise based on, the Stock, including dividends
on the Stock, but not limited to those Awards described in Sections 6 through 12
of the Plan.

(ww)      “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(xx)      “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

(yy)      “Vesting Conditions” mean those conditions established in accordance
with Section 9.4 or Section 11.2 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant’s termination of Service.

2.2      Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

 

3. ADMINISTRATION.

3.1      Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.

 

7



--------------------------------------------------------------------------------

3.2      Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election. In addition, to
the extent specified in a resolution adopted by the Board, the Chief Executive
Officer of the Company shall have the authority to grant Awards to an Employee
who is not an Insider and who is receiving a salary below the level which
requires approval by the Committee; provided that the terms of such Awards
conform to guidelines established by the Committee and provided further that at
the time of making such Awards the Chief Executive Officer also is a Director.

3.3      Administration with Respect to Insiders. With respect to participation
by Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

3.4      Committee Complying with Section 162(m). While the Company is a
“publicly held corporation” within the meaning of Section 162(m), the Board may
establish a Committee of “outside directors” within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m).

3.5      Powers of the Committee. In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a)      to determine the persons to whom, and the time or times at which,
Awards shall be granted and the number of shares of Stock or units to be subject
to each Award based on the recommendation of the Chief Executive Officer of the
Company (except that Awards to the Chief Executive Officer shall be based on the
recommendation of the independent members of the Board in compliance with
applicable stock exchange rules and Awards to Nonemployee Directors shall be
granted automatically pursuant to Section 7 of the Plan);

(b)      to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;

(c)      to determine the Fair Market Value of shares of Stock or other
property;

(d)      to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award,

 

8



--------------------------------------------------------------------------------

(vii) the effect of the Participant’s termination of Service on any of the
foregoing, and (viii) all other terms, conditions and restrictions applicable to
any Award or shares acquired pursuant thereto not inconsistent with the terms of
the Plan;

(e)      to determine whether an Award will be settled in shares of Stock, cash,
or in any combination thereof;

(f)      to approve one or more forms of Award Agreement;

(g)      to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(h)      to accelerate, continue, extend or defer the exercisability or vesting
of any Award or any shares acquired pursuant thereto, including with respect to
the period following a Participant’s termination of Service;

(i)      without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with
Section 4.2) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee;

(j)      to prescribe, amend or rescind rules, guidelines and policies relating
to the Plan, or to adopt sub-plans or supplements to, or alternative versions
of, the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;

(k)      to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and

(l)      to delegate to the Chief Executive Officer or the Senior Vice President
of Human Resources the authority with respect to ministerial matters regarding
the Plan and Awards made under the Plan.

3.6      Option or SAR Repricing/Buyout. Notwithstanding anything to the
contrary set forth in the Plan, without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Company
shall not approve a program providing for any of the following: (a) the
cancellation of outstanding Options or SARs and the grant in substitution
therefore of new Options or SARs having a lower exercise price, (b) the
amendment of outstanding Options or SARs to reduce the exercise price thereof or
(c) the purchase of outstanding unexercised Options or SARs by the Company
whether by cash payment or otherwise. This paragraph shall not be construed to
apply

 

9



--------------------------------------------------------------------------------

to “issuing or assuming a stock option in a transaction to which section 424(a)
applies,” within the meaning of Section 424 of the Code.

3.7      Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

 

4. SHARES SUBJECT TO PLAN.

4.1      Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2 and subject to Section 409A of the Code, the maximum aggregate
number of shares of Stock that may be issued under the Plan shall be twelve
million (12,000,000) and shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof. If an outstanding Award for any
reason expires or is terminated or canceled without having been exercised or
settled in full, or if shares of Stock acquired pursuant to an Award subject to
forfeiture or repurchase are forfeited or repurchased by the Company, the shares
of Stock allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan. Shares of Stock shall not be deemed to have been issued pursuant to the
Plan with respect to any portion of an Award that is settled in cash (other than
in the case of Options or SARs, in which case shares of Stock having a Fair
Market Value equal to the cash delivered shall be deemed issued pursuant to the
Plan). In addition, shares of Stock shall not be deemed to have been issued
pursuant to the Plan to the extent such shares are withheld or reacquired by the
Company in satisfaction of tax withholding obligations pursuant to Section 16.2
(other than in the case of such shares withheld in connection with the exercise
of Options or SARs, which shall be deemed to be issued pursuant to the Plan).
Upon the exercise of an SAR, the number of shares available for issuance under
the Plan shall be reduced by the gross number of shares for which the SAR is
exercised. If the exercise price of an Option is paid by tender to the Company,
or attestation to the ownership, of shares of Stock owned by the Participant, or
by means of a Net-Exercise, the number of shares available for issuance under
the Plan shall be reduced by the gross number of shares for which the Option is
exercised.

4.2      Adjustments for Changes in Capital Structure. Subject to any required
action by the shareholders of the Company, in the event of any change in the
Stock effected without

 

10



--------------------------------------------------------------------------------

receipt of consideration by the Company, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the shareholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number
and kind of shares subject to the Plan and to any outstanding Awards, in the
Award limits set forth in Section 5.4, in the Nonemployee Director Awards to be
granted automatically pursuant to Section 7, and in the exercise or purchase
price per share under any outstanding Award in order to prevent dilution or
enlargement of Participants’ rights under the Plan. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any
fractional share resulting from an adjustment pursuant to this Section 4.2 shall
be rounded down to the nearest whole number. The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section 4.2 shall be final, binding
and conclusive.

 

5. ELIGIBILITY AND AWARD LIMITATIONS.

5.1      Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors. For purposes of the foregoing sentence, “Employees,”
“Consultants” and “Directors” shall include prospective Employees, prospective
Consultants and prospective Directors to whom Awards are granted in connection
with written offers of an employment or other service relationship with the
Participating Company Group; provided, however, that no Stock subject to any
such Award shall vest, become exercisable or be issued prior to the date on
which such person commences Service. A Nonemployee Director Award may be granted
only to a person who, at the time of grant, is a Nonemployee Director.

5.2      Participation. Awards other than Nonemployee Director Awards are
granted solely at the discretion of the Committee. Eligible persons may be
granted more than one Award. However, excepting Nonemployee Director Awards,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

5.3      Incentive Stock Option Limitations.

(a)      Persons Eligible. An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.

 

11



--------------------------------------------------------------------------------

(b)      Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.

5.4 Award Limits.

(a)      Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed twelve million (12,000,000) shares. The
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to all Awards other than Incentive Stock Options shall be the number of
shares determined in accordance with Section 4.1, subject to adjustment as
provided in Section 4.2 and further subject to the limitation set forth in
Section 5.4(b) below.

(b)      Aggregate Limit on Full Value Awards. Subject to adjustment as provided
in Section 4.2, in no event shall more than twelve million (12,000,000) shares
in the aggregate be issued under the Plan pursuant to the exercise or settlement
of Restricted Stock Awards, Restricted Stock Unit Awards and Performance Awards
(“Full Value Awards”). Except with respect to a maximum of five percent (5%) of
the shares of Stock authorized in this Section 5.4(b), any Full Value Awards
which vest on the basis of the Participant’s continued Service shall not provide
for vesting which is any more rapid than annual pro rata vesting over a three
(3) year period and any Full Value Awards which vest upon the attainment of
Performance Goals shall provide for a Performance Period of at least twelve
(12) months.

(c)      Section 162(m) Award Limits. The following limits shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).

(i)      Options and SARs. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than 400,000
shares of Stock reserved for issuance under the Plan.

 

12



--------------------------------------------------------------------------------

(ii)      Restricted Stock and Restricted Stock Unit Awards. Subject to
adjustment as provided in Section 4.2, no Employee shall be granted within any
fiscal year of the Company one or more Restricted Stock Awards or Restricted
Stock Unit Awards, subject to Vesting Conditions based on the attainment of
Performance Goals, for more than 400,000 shares of Stock reserved for issuance
under the Plan.

(iii)      Performance Awards. Subject to adjustment as provided in Section 4.2,
no Employee shall be granted (1) one or more awards of Performance Shares which
could result in such Employee receiving more than 400,000 shares of Stock
reserved for issuance under the Plan for each full fiscal year of the Company
contained in the Performance Period for such Award, and (2) one or more awards
of Performance Units which could result in such Employee receiving more than
five million dollars ($5 million) for each full fiscal year of the Company
contained in the Performance Period for such Award, with such amount to be
pro-rated for Performance Periods of less than one full fiscal year.

 

6. TERMS AND CONDITIONS OF OPTIONS.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and, except as otherwise set forth in Section 7 with respect
to Nonemployee Director Options, if any, shall comply with and be subject to the
following terms and conditions:

6.1      Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.

6.2      Exercisability and Term of Options. Options shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option granted to a prospective Employee, prospective Consultant or
prospective Director may become exercisable prior to the date on which such
person commences Service. Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder

 

13



--------------------------------------------------------------------------------

shall terminate ten (10) years after the effective date of grant of the Option,
unless earlier terminated in accordance with its provisions.

6.3      Payment of Exercise Price.

(a)      Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) by delivery of a properly
executed notice of exercise electing a Net-Exercise, (v) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

(b)      Limitations on Forms of Consideration.

(i)      Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.

(ii)      Cashless Exercise. The Company reserves, at any and all times, the
right, in the Company’s sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.

6.4      Effect of Termination of Service.

(a)      Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant’s termination of Service only
during the applicable time periods provided in the Award Agreement.

(b)      Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
unless the Committee provides otherwise in the Award Agreement, if the exercise
of an Option within the applicable time periods is prevented by the provisions
of Section 14.1 below, the Option shall remain exercisable until three
(3) months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the

 

14



--------------------------------------------------------------------------------

Company that the Option is exercisable, but in any event no later than the
Option Expiration Date.

(c)    Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods of shares acquired upon
the exercise of the Option would subject the Participant to suit under
Section 16(b) of the Exchange Act, the Option shall remain exercisable until the
earliest to occur of (i) the tenth (10th) day following the date on which a sale
of such shares by the Participant would no longer be subject to such suit,
(ii) the one hundred and ninetieth (190th) day after the Participant’s
termination of Service, or (iii) the Option Expiration Date.

6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the Securities Act.

 

7. TERMS AND CONDITIONS OF NONEMPLOYEE DIRECTOR AWARDS.

Nonemployee Director Awards granted under this Plan shall be automatic and
non-discretionary and shall comply with and be subject to the terms and
conditions set forth in this Section 7.

For purposes of this Section 7 as amended on December 15, 2010, the grant date
for all Nonemployee Director awards to be made under this Section 7 shall be the
date on which the independent inspector of election certifies the results of the
annual election of directors by shareholders of PG&E Corporation; provided,
however, that in extraordinary circumstances, the grant shall be delayed until
the first business day of the next open trading window period following
certification of the director election results, as determined by the General
Counsel of PG&E Corporation (the “Grant Date”)

Grants made pursuant to this Section 7, but prior to December 15, 2010, shall be
subject to the terms of the Plan in effect at the time of grant.

7.1    Grant of Restricted Stock Unit.

(a)    Timing and Amount of Grant. Each person who is a Nonemployee Director on
the Grant Date shall receive a grant of Restricted Stock Units with the number
of Restricted Stock Units determined by dividing $90,000 by the Fair Market
Value of the Stock on the Grant Date (rounded down to the nearest whole
Restricted Stock Unit). The Restricted Stock Units awarded to a Nonemployee
Director shall be credited to the director’s Restricted Stock Unit account. Each
Restricted Stock Unit awarded to a Nonemployee Director in accordance with this
Section 7.1(a) shall be deemed to be equal to one (1) (or fraction thereof)
share of Stock

 

15



--------------------------------------------------------------------------------

on the Grant Date, and the value of the Restricted Stock Unit shall thereafter
fluctuate in value in accordance with the Fair Market Value of the Stock. No
person shall receive more than one grant of Restricted Stock Units pursuant to
this Section 7.1(a) during any calendar year.

(b)    Dividend Rights. Each Nonemployee Director’s Restricted Stock Unit
account shall be credited quarterly on each dividend payment date with
additional shares of Restricted Stock Units (including fractions computed to
three decimal places) determined by dividing (1) the amount of cash dividends
paid on such date with respect to the number of shares of Stock represented by
the Restricted Stock Units previously credited to the account by (2) the Fair
Market Value per share of Stock on such date. Such additional Restricted Stock
Units shall be subject to the same terms and conditions and shall be settled in
the same manner and at the same time as the Restricted Stock Units originally
subject to the Restricted Stock Unit Award.

(c)    Settlement of Restricted Stock Units. Restricted Stock Units credited to
a Nonemployee Director’s Restricted Stock Unit account shall be settled in a
lump sum by the issuance of an equal number of shares of Stock, rounded down to
the nearest whole share, upon the earliest of (i) the first anniversary of the
Grant Date (normal vesting date), (ii) the Nonemployee Director’s death,
(iii) the Nonemployee Director’s Disability (within the meaning of Section 409A
of the Code), (iv) a Change in Control that also constitutes a Section 409A
Change in Control, or (v) the Nonemployee Director’s Separation from Service
following a Change in Control.

7.2    Effect of Termination of Service as a Nonemployee Director.

(a)    Forfeiture of Award. If the Nonemployee Director has a Separation from
Service prior to the normal vesting date, other than for the occurrence of any
of the distribution events set forth in Section 7.1(c), all Restricted Stock
Units credited to the Participant’s account shall be forfeited to the Company
and from and after the date of such Separation from Service, and the Participant
shall cease to have any rights with respect thereto; provided, however, that if
the Nonemployee Director Separates from Service due to a pending Disability
determination, such forfeiture shall not occur until a finding that such
Disability has not occurred.

(b)    Death or Disability. If the Nonemployee Director becomes “disabled,”
within the meaning of Section 409A of the Code or in the event of the
Nonemployee Director’s death, all Restricted Stock Units credited to the
Nonemployee Director’s account shall immediately vest and become payable, in
accordance with Section 7.1(c), to the Participant (or the Participant’s legal
representative or other person who acquired the rights to the Restricted Stock
Units by reason of the Participant’s death) in the form of a number of shares of
Stock equal to the number of Restricted Stock Units credited to the Restricted
Stock Unit account, rounded down to the nearest whole share.

(c)    Notwithstanding the provisions of Section 7.1(c) above, the Board, in its
sole discretion, may establish different terms and conditions pertaining to
Nonemployee Director Awards.

 

16



--------------------------------------------------------------------------------

7.3    Effect of Change in Control on Nonemployee Director Awards. Upon the
occurrence of a Change in Control, all Restricted Stock Units shall immediately
vest but shall not be settled until the first of the events specified in
Section 7.1(c) occurs.

 

8. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

8.1    Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.

8.2    Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.

8.3    Exercisability and Term of SARs.

(a)    Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option.

(b)    Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR.

8.4    Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

8.5    Effect of Termination of Service. Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee
in the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only as provided in the
Award Agreement.

 

17



--------------------------------------------------------------------------------

8.6    Nontransferability of SARs. During the lifetime of the Participant, an
SAR shall be exercisable only by the Participant or the Participant’s guardian
or legal representative. Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.

9.    TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.

Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

9.1    Types of Restricted Stock Awards Authorized. Restricted Stock Awards may
or may not require the payment of cash compensation for the stock. Restricted
Stock Awards may be granted upon such conditions as the Committee shall
determine, including, without limitation, upon the attainment of one or more
Performance Goals described in Section 10.4. If either the grant of a Restricted
Stock Award or the lapsing of the Restriction Period is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3 through
10.5(a).

9.2    Purchase Price. The purchase price, if any, for shares of Stock issuable
under each Restricted Stock Award and the means of payment shall be established
by the Committee in its discretion.

9.3    Purchase Period. A Restricted Stock Award requiring the payment of cash
consideration shall be exercisable within a period established by the Committee;
provided, however, that no Restricted Stock Award granted to a prospective
Employee, prospective Consultant or prospective Director may become exercisable
prior to the date on which such person commences Service.

9.4    Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 9.7. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired

 

18



--------------------------------------------------------------------------------

hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions.

9.5    Voting Rights, Dividends and Distributions. Except as provided in this
Section, Section 9.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a shareholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.

9.6    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the Participant.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.

9.7    Nontransferability of Restricted Stock Award Rights. Prior to the
issuance of shares of Stock pursuant to a Restricted Stock Award, rights to
acquire such shares shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution. All rights with
respect to a Restricted Stock Award granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

 

10. TERMS AND CONDITIONS OF PERFORMANCE AWARDS.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

10.1    Types of Performance Awards Authorized. Performance Awards may be in the
form of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units

 

19



--------------------------------------------------------------------------------

subject thereto, the Performance Award Formula, the Performance Goal(s) and
Performance Period applicable to the Award, and the other terms, conditions and
restrictions of the Award.

10.2    Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share. Each Performance Unit shall
have an initial value determined by the Committee. The final value payable to
the Participant in settlement of a Performance Award determined on the basis of
the applicable Performance Award Formula will depend on the extent to which
Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.

10.3    Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. To the extent
compliance with the requirements under Section 162(m) with respect to
“performance-based compensation” is desired, the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula shall not be
changed during the Performance Period. The Company shall notify each Participant
granted a Performance Award of the terms of such Award, including the
Performance Period, Performance Goal(s) and Performance Award Formula.

10.4    Measurement of Performance Goals. Performance Goals shall be established
by the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

(a)    Performance Measures. Performance Measures shall be calculated with
respect to the Company and/or each Subsidiary Corporation and/or such division
or other business unit as may be selected by the Committee. Performance Measures
may be based upon one or more of the following objectively defined and
non-discretionary business criteria and any other objectively verifiable and
non-discretionary adjustments permitted and pre-established by the Committee in
accordance with Section 162(m), as determined by the Committee: (i) sales
revenue; (ii) gross margin; (iii) operating margin; (iv) operating income;
(v) pre-tax profit; (vi) earnings before interest, taxes and depreciation and
amortization (EBITDA)/adjusted EBITDA; (vii) net income; (viii) expenses;
(ix) the market price of the Stock; (x) earnings per share; (xi) return on
shareholder equity or assets; (xii) return on capital; (xiii) return on net
assets; (xiv) economic profit or economic value added (EVA); (xv) market share;
(xvi) customer satisfaction; (xvii) safety; (xviii) total shareholder return;
(xix) earnings; (xx) cash flow; (xxi) revenue; (xxii) profits before interest
and taxes; (xxiii) profit/loss; (xxiv) profit margin; (xxv)

 

20



--------------------------------------------------------------------------------

working capital; (xxvi) price/earnings ratio; (xxvii) debt or debt-to-equity;
(xxviii) accounts receivable; (xxix) write-offs; (xxx) cash; (xxxi) assets;
(xxxii) liquidity; (xxxiii) earnings from operations; (xxxiv) operational
reliability; (xxxv) environmental performance; (xxxvi) funds from operations;
(xxxvii) adjusted revenues; (xxxviii) free cash flow; or (xxxix) core earnings.

(b)    Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.

10.5    Settlement of Performance Awards.

(a)    Determination of Final Value. As soon as practicable, but no later than
the 15th day of the third month following the completion of the Performance
Period applicable to a Performance Award, the Committee shall certify in writing
the extent to which the applicable Performance Goals have been attained and the
resulting final value of the Award earned by the Participant and to be paid upon
its settlement in accordance with the applicable Performance Award Formula.

(b)    Discretionary Adjustment of Award Formula. In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award that is not intended to
constitute “qualified performance based compensation” to a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine. With respect to a Performance
Award intended to constitute qualified performance-based compensation to a
Covered Employee, the Committee shall have the discretion to reduce some or all
of the value of the Performance Award that would otherwise be paid to the
Covered Employee upon its settlement notwithstanding the attainment of any
Performance Goal and the resulting value of the Performance Award determined in
accordance with the Performance Award Formula.

(c)    Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 10.5(a) and (b) but, in any case, no later than the 15th day of the
third month following completion of the Performance Period applicable to a
Performance Award, payment shall be made to each eligible Participant (or such
Participant’s legal representative or other person who acquired the right to
receive such payment by reason of the Participant’s death) of the final value of
the Participant’s Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.

10.6    Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any

 

21



--------------------------------------------------------------------------------

Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited. Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock. The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the number of shares of Stock represented by the Performance
Shares previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date. Dividend Equivalents may be paid currently or may
be accumulated and paid to the extent that Performance Shares become
nonforfeitable, as determined by the Committee in accordance with Section 409A
of the Code. Settlement of Dividend Equivalents may be made in cash, shares of
Stock, or a combination thereof as determined by the Committee, and may be paid
on the same basis as settlement of the related Performance Share as provided in
Section 10.5. Dividend Equivalents shall not be paid with respect to Performance
Units. In the event of a dividend or distribution paid in shares of Stock or any
other adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Performance Share Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.

10.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:

(a)    Death or Disability. If the Participant’s Service terminates because of
the death or Disability of the Participant before the completion of the
Performance Period applicable to the Performance Award, the final value of the
Participant’s Performance Award shall be determined by the extent to which the
applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period. Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.

(b)    Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of all or any portion of any such Award.

10.8    Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by

 

22



--------------------------------------------------------------------------------

will or by the laws of descent and distribution. All rights with respect to a
Performance Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

 

11. TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

11.1    Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a).

11.2    Vesting. Restricted Stock Units may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.

11.3    Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled. Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time as the Restricted Stock Units originally subject to the
Restricted Stock Unit Award, provided that Dividend Equivalents may be settled
in cash, shares of Stock, or a combination thereof as determined by the
Committee. In the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Restricted

 

23



--------------------------------------------------------------------------------

Stock Unit Award so that it represents the right to receive upon settlement any
and all new, substituted or additional securities or other property (other than
normal cash dividends) to which the Participant would be entitled by reason of
the shares of Stock issuable upon settlement of the Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Vesting Conditions as are applicable to the Award.

11.4    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

11.5    Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 11.3) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes. Notwithstanding the
foregoing, if permitted by the Committee and set forth in the Award Agreement,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section.

11.6    Nontransferability of Restricted Stock Unit Awards. Prior to the
issuance of shares of Stock in settlement of a Restricted Stock Unit Award, the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to a Restricted
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

 

12. DEFERRED COMPENSATION AWARDS.

12.1    Establishment of Deferred Compensation Award Programs. This Section 12
shall not be effective unless and until the Committee determines to establish a
program pursuant to this Section. The Committee, in its discretion and upon such
terms and conditions as it may determine, may establish one or more programs
pursuant to the Plan under which:

(a)    Participants designated by the Committee who are Insiders or otherwise
among a select group of highly compensated Employees may irrevocably elect,
prior to a date specified by the Committee, to reduce such Participant’s
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Awards of Stock Units
with respect to such numbers of shares of Stock as determined in accordance with
the rules of the program established by the Committee and having such other
terms and conditions as established by the Committee.

 

24



--------------------------------------------------------------------------------

(b)     Participants designated by the Committee who are Insiders or otherwise
among a select group of highly compensated Employees may irrevocably elect,
prior to a date specified by the Committee, to be granted automatically an Award
of Stock Units with respect to such number of shares of Stock and upon such
other terms and conditions as established by the Committee in lieu of cash or
shares of Stock otherwise issuable to such Participant upon the settlement of a
Performance Award or Performance Unit.

12.2   Terms and Conditions of Deferred Compensation Awards. Deferred
Compensation Awards granted pursuant to this Section 12 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish. No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

(a)     Vesting Conditions. Deferred Compensation Awards shall not be subject to
any vesting conditions.

(b)     Terms and Conditions of Stock Units.

(i)     Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, a Participant shall be
entitled to receive Dividend Equivalents with respect to the payment of cash
dividends on Stock having a record date prior to the date on which Stock Units
held by such Participant are settled. Such Dividend Equivalents shall be paid by
crediting the Participant with additional whole and/or fractional Stock Units as
of the date of payment of such cash dividends on Stock. The method of
determining the number of additional Stock Units to be so credited shall be
specified by the Committee and set forth in the Award Agreement. Such additional
Stock Units shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time as the Stock Units originally
subject to the Stock Unit Award. In the event of a dividend or distribution paid
in shares of Stock or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.2, appropriate adjustments
shall be made in the Participant’s Stock Unit Award so that it represents the
right to receive upon settlement any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant would be entitled by reason of the shares of Stock issuable upon
settlement of the Award.

(ii)     Settlement of Stock Unit Awards. A Participant electing to receive an
Award of Stock Units pursuant to this Section 12, shall specify at the time of
such election a settlement date with respect to such Award in accordance with
rules established by the Committee. The Company shall issue to the Participant
upon the earlier of the settlement date elected by the Participant or the date
of the Participant’s Separation from Service, a number of whole shares of Stock
equal to the number of whole Stock Units subject to the Stock Unit Award. Such
shares of Stock shall be fully vested, and the Participant shall not be required
to

 

25



--------------------------------------------------------------------------------

pay any additional consideration (other than applicable tax withholding) to
acquire such shares. Any fractional Stock Unit subject to the Stock Unit Award
shall be settled by the Company by payment in cash of an amount equal to the
Fair Market Value as of the payment date of such fractional share.

(iii)    Nontransferability of Stock Unit Awards. Prior to their settlement in
accordance with the provision of the Plan, no Stock Unit Award shall be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

13. OTHER STOCK-BASED AWARDS.

In addition to the Awards set forth in Sections 6 through 12 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.

 

14. CHANGE IN CONTROL.

14.1    Effect of Change in Control on Options and SARs. In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume or
continue the Company’s rights and obligations under outstanding Options or SARs
or substitute for outstanding Options or SARs substantially equivalent options
or SARs covering the Acquiror’s stock. Any Options or SARs which are neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised as of the Change in Control shall, contingent on the Change in
Control, become fully vested and exercisable immediately prior to the Change in
Control. Options and SARs which are assumed or continued in connection with a
Change in Control shall be subject to such additional accelerated vesting and/or
exercisability in connection with the Participant’s subsequent termination of
Service as the Board may determine.

14.2    Effect of Change in Control on Other Awards. In the event of a Change in
Control, the Acquiror may, without the consent of any Participant, either assume
or continue the Company’s rights and obligations under outstanding Awards other
than Options or SARs or substitute for such Awards substantially equivalent
Awards covering the Acquiror’s stock. Any such Awards which are neither assumed
or continued by the Acquiror in connection with the Change in Control shall,
contingent on the Change in Control, become fully vested. Awards which are
assumed or continued in connection with a Change in Control shall be subject to
such additional accelerated vesting or lapse of restrictions in connection with
the Participant’s subsequent termination of Service as the Board may determine.

14.3    Nonemployee Director Awards. Notwithstanding the foregoing, Nonemployee
Director Awards shall be subject to the terms of Section 7, and not this
Section 14.

 

26



--------------------------------------------------------------------------------

15. COMPLIANCE WITH SECURITIES LAW.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

16. TAX WITHHOLDING.

16.1    Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise or Net Exercise of an Option, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.

16.2    Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

 

17. AMENDMENT OR TERMINATION OF PLAN.

The Board or the Committee may amend, suspend or terminate the Plan at any time.
However, without the approval of the Company’s shareholders, there shall be
(a) no increase in the maximum aggregate number of shares of Stock that may be
issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule.

 

27



--------------------------------------------------------------------------------

Notwithstanding the foregoing, only the Board may amend Section 7. No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Board or the Committee. In any event, no
amendment, suspension or termination of the Plan may adversely affect any then
outstanding Award without the consent of the Participant unless necessary to
comply with any applicable law, regulation or rule.

 

18. MISCELLANEOUS PROVISIONS.

18.1    Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

18.2    Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.

18.3    Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

18.4    Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.

18.5    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

18.6    Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

 

28



--------------------------------------------------------------------------------

18.7    Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

18.8    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan. Each Participating Company shall be responsible for making benefit
payments pursuant to the Plan on behalf of its Participants or for reimbursing
the Company for the cost of such payments, as determined by the Company in its
sole discretion. In the event the respective Participating Company fails to make
such payment or reimbursement, a Participant’s (or other individual’s) sole
recourse shall be against the respective Participating Company, and not against
the Company. A Participant’s acceptance of an Award pursuant to the Plan shall
constitute agreement with this provision.

18.9    Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.

18.10  Section 409A of the Code. Notwithstanding anything to the contrary in the
Plan, to the extent any Award payable in connection with a
Participant's Separation from Service constitutes deferred compensation subject
to (and not exempt from) Section 409A of the Code and (ii) the Participant is
deemed at the time of such separation to be a “specified employee" under
Section 409A of the Code and the Treasury regulations thereunder, then payment
shall not be made or commence until the earlier of (i) six (6)-months after such
Separation from Service or (ii) the date of the Participant’s death following
such Separation from Service; provided, however, that such delay shall only be
effected to the extent required to avoid adverse tax treatment to the
Participant, including (without limitation) the additional twenty percent (20%)

 

29



--------------------------------------------------------------------------------

tax for which the Participant would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such delay. Upon the
expiration of the applicable delay period, any payment which would have
otherwise been paid during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to the Participant
or the Participant’s beneficiary in one lump sum on the first business day
immediately following such delay.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.          Establishment, Purpose and Term of Plan

     1   

1.1       Establishment

     1   

1.2       Purpose

     1   

1.3       Term of Plan

     1   

2.          Definitions and Construction

     1   

2.1       Definitions

     1   

2.2       Construction

     7   

3.          Administration

     7   

3.1       Administration by the Committee

     7   

3.2       Authority of Officers

     8   

3.3       Administration with Respect to Insiders

     8   

3.4       Committee Complying with Section 162(m)

     8   

3.5       Powers of the Committee

     8   

3.6       Option or SAR Repricing

     9   

3.7       Indemnification

     10   

4.          Shares Subject to Plan

     10   

4.1       Maximum Number of Shares Issuable

     10   

4.2       Adjustments for Changes in Capital Structure

     10   

5.          Eligibility and Award Limitations

     11   

5.1       Persons Eligible for Awards

     11   

5.2       Participation

     11   

5.3       Incentive Stock Option Limitations

     11   

5.4       Award Limits

     12   

6.          Terms and Conditions of Options

     13   

6.1       Exercise Price

     13   

6.2       Exercisability and Term of Options

     13   

6.3       Payment of Exercise Price

     14   

6.4       Effect of Termination of Service

     14   

6.5       Transferability of Options

     15   

7.          Terms and Conditions of Nonemployee Director Awards

     15   

7.1       Grant of Restricted Stock Unit

     15   

7.2       Effect of Termination of Service as a Nonemployee Director

     16   

7.3       Effect of Change in Control on Nonemployee Director Awards

     17   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

8.          Terms and Conditions of Stock Appreciation Rights

     17   

8.1       Types of SARs Authorized

     17   

8.2       Exercise Price

     17   

8.3       Exercisability and Term of SARs

     17   

8.4       Deemed Exercise of SARs

     17   

8.5       Effect of Termination of Service

     17   

8.6       Nontransferability of SARs

     18   

9.          Terms and Conditions of Restricted Stock Awards

     18   

9.1       Types of Restricted Stock Awards Authorized

     18   

9.2       Purchase Price

     18   

9.3       Purchase Period

     18   

9.4       Vesting and Restrictions on Transfer

     18   

9.5       Voting Rights, Dividends and Distributions

     19   

9.6       Effect of Termination of Service

     19   

9.7       Nontransferability of Restricted Stock Award Rights

     19   

10.       Terms and Conditions of Performance Awards

     19   

10.1     Types of Performance Awards Authorized

     19   

10.2     Initial Value of Performance Shares and Performance Units

     20   

10.3     Establishment of Performance Period, Performance Goals and Performance
Award Formula

     20   

10.4     Measurement of Performance Goals

     20   

10.5     Settlement of Performance Awards

     21   

10.6     Voting Rights, Dividend Equivalent Rights and Distributions

     21   

10.7     Effect of Termination of Service

     22   

10.8     Nontransferability of Performance Awards

     22   

11.       Terms and Conditions of Restricted Stock Unit Awards

     23   

11.1     Grant of Restricted Stock Unit Awards

     23   

11.2     Vesting

     23   

11.3     Voting Rights, Dividend Equivalent Rights and Distributions

     23   

11.4     Effect of Termination of Service

     24   

11.5     Settlement of Restricted Stock Unit Awards

     24   

11.6     Nontransferability of Restricted Stock Unit Awards

     24   

12.       Deferred Compensation Awards

     24   

12.1     Establishment of Deferred Compensation Award Programs

     24   

12.2     Terms and Conditions of Deferred Compensation Awards

     25   

13.       Other Stock-Based Awards

     26   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

14.       Change in Control

     26   

14.1     Effect of Change in Control on Options and SARs

     26   

14.2     Effect of Change in Control on Restricted Stock and Other Awards

     26   

14.3     Nonemployee Director Awards

     26   

15.       Compliance with Securities Law

     27   

16.       Tax Withholding

     27   

16.1     Tax Withholding in General

     27   

16.2     Withholding in Shares

     27   

17.       Amendment or Termination of Plan

     27   

18.       Miscellaneous Provisions

     28   

18.1     Repurchase Rights

     28   

18.2     Provision of Information

     28   

18.3     Rights as Employee, Consultant or Director

     28   

18.4     Rights as a Shareholder

     28   

18.5     Fractional Shares

     28   

18.6     Severability

     28   

18.7     Beneficiary Designation

     29   

18.8     Unfunded Obligation

     29   

18.9     Choice of Law

     29   

18.10   Section 409A of the Code

     29   

 

iii